
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.60


MODIFICATION NUMBER THREE
TO PROMISSORY NOTE

Force Protection, Inc.
9801 Highway 78
Ladsdon, South Carolina 29456

Force Protection Technologies, Inc.
9801 Highway 78
Ladson, South Carolina 29456

Force Protection Industries, Inc.
9801 Highway 78
Ladson, South Carolina 29456
(Individually and collectively, "Borrower")

Wachovia Bank, National Association
177 Meeting Street, Suite 450
Charleston, South Carolina 29401
(Hereinafter referred to as "Bank")

        THIS AGREEMENT is entered into effective as of February 15, 2008 by and
between Bank and Borrower.

RECITALS

        Bank is the holder of a Promissory Note executed and delivered by
Borrower dated July 20, 2007, as modified on September 30, 2007 and on
January 9, 2008, in the original principal amount of $50,000,000.00 (the
"Note");

        Borrower and Bank have agreed to modify the terms of the Note.

        In consideration of Bank's continued extension of credit and the
agreements contained herein, the parties agree as follows:

AGREEMENT

         ACKNOWLEDGMENT OF BALANCE.    Borrower acknowledges that the most
recent Commercial Loan Invoice sent to Borrower with respect to the Obligations
under the Note is correct.

         MODIFICATIONS.    The Note is hereby modified by deleting the
provisions in the Note establishing the repayment terms and substituting the
following in their place and stead:

         REPAYMENT TERMS.    The Note shall be due and payable in consecutive
monthly payments of accrued interest only, commencing on March 9, 2008, and
continuing on the same day of each month thereafter until fully paid. In any
event, all principal and accrued interest shall be due and payable on May 9,
2008.

         ACKNOWLEDGMENTS AND REPRESENTATIONS.    Borrower acknowledges and
represents that the Note and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that, after giving effect to this Agreement, no default or event that
with the passage of time or giving of notice would constitute a default under
the Loan Documents has occurred, all representations and warranties contained in
the Loan Documents are true and correct as of this date, all necessary action to
authorize the execution and delivery of this Agreement has been taken; and this
Agreement is a modification of an existing obligation and is not a novation.

--------------------------------------------------------------------------------



         COLLATERAL.    Borrower acknowledges and confirms that there have been
no changes in the ownership of any collateral pledged to secure the Obligations
(the "Collateral") since the Collateral was originally pledged; Borrower
acknowledges and confirms that the Bank has existing, valid first priority
security interests and liens in the Collateral; and that such security interests
and liens shall secure Borrower's Obligations, including any modification of the
Note or Loan Agreement, if any, and all future modifications, extensions,
renewals and/or replacements of the Loan Documents.

         MISCELLANEOUS.    This Agreement shall be construed in accordance with
and governed by the laws of the applicable state as originally provided in the
Loan Documents, without reference to that state's conflicts of law principles.
This Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Note, shall control. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. Terms used in this Agreement
which are capitalized and not otherwise defined herein shall have the meanings
ascribed to such terms in the Note. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. There are no unwritten
agreements between the parties.

         WAIVER OF JURY TRIAL.    TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION

2

--------------------------------------------------------------------------------




WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS
AGREEMENT.

        IN WITNESS WHEREOF, the undersigned have duly signed and sealed this
Agreement the day and year first above written.

    Force Protection, Inc.    
 
 
By:
 
/s/ MICHAEL DURSKI


--------------------------------------------------------------------------------

Michael Durski, CFO
 
(SEAL)
 
 
Force Protection Technologies, Inc.
 
 
By:
 
/s/ MICHAEL DURSKI


--------------------------------------------------------------------------------

Michael Durski, CFO
 
(SEAL)
 
 
Force Protection Industries, Inc.
 
 
By:
 
/s/ MICHAEL DURSKI


--------------------------------------------------------------------------------

Michael Durski, CFO
 
(SEAL)
 
 
Wachovia Bank, National Association
 
 
By:
 
/s/ GUY M. MEARES, III


--------------------------------------------------------------------------------

Guy M. Meares, III, Senior Vice President
 
(SEAL)

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.60

